Opinion by
Bell, J.,
H. D. Hewitt, Attorney for plaintiff, and Robert W. Smith, Attorney for defendant.
BY THE COURT: — In this case the Alderman is likewise a member of this bar. Prior to bringing suit before said Aider-man, plaintiff sent a copy of his account to ’ defendant, appending thereto a statement that defendant could remit the same to plaintiff, or his attorney, naming the Alderman as such. We think that this was such an impropriety on the part of this plaintiff, as necessitates the reversal of the judgment afterwards rendered against defendant by said Alderman, whom plaintiff had so chosen to designate as his attorney. Plaintiffs should be careful not to place magistrates, before whom they intend to bring suits, in the position of acting as their attorneys. The Aider-man knew nothing of the said notice by plaintiff to defendant, but still I think after the receipt of such notice, the defendant was justified in refusing to appear before the Alderman when suit was brought. Judgment is reversed.
Reported by M. S. Patterson, Esq.,
Plollidaysburg, Pa.